Appellant was convicted in the district court of Grayson County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The State's testimony makes out a clear case of the manufacture of intoxicating liquor. Officers went to appellant's premises and observed the assemblage of material, equipment, etc. in a thicket. Later they returned to the same place and found appellant and his son in the immediate vicinity and a still in operation manufacturing intoxicating liquor. The jury have solved the facts adversely to appellant. It is their province to pass on the credibility of the witnesses and the weight of their testimony. *Page 532 
There are four bill of exception in the record. The first was taken to certain testimony of witness Shipp and also of witness Brinkley. The grounds only of the objections are stated. If facts there be supporting the objections made, same are not stated. Without some showing in the bill of the truth of the matters stated as objections, this court would be without power to give such bill consideration. The authorities are too numerous to need citation.
Bill of exception No. 2 is to argument of the county attorney in closing the case. Counsel stated to the jury:
"He, (meaning the defendant), said: 'You've got us'. He said that not here now, but then, when it was fresh in his mind."
The objection to this is that it was a reference to the failure of the appellant to testify. The matter might to disposed of by stating that there is nothing in the bill of exceptions that in anywise sets forth the fact that appellant did fail to testify, but we do not believe the matter of the statement was such as in any event to be open to the objection made.
The trial court in the main charge told the jury that even though they believed R. H. Hughes (the son of appellant) was engaged in manufacturing whiskey, they could not convict the defendant unless they believed from the evidence beyond a reasonable doubt that he was acting with R. H. Hughes as a principal, — and that they could not convict him even though he knew of the presence of the still, and that whiskey was being made, and even though defendant was arrested at or near the still, unless he was acting as a principal with said R. H. Hughes. Such being the case, we do not think special charge No. 1 asked and refused, presents error. There is no perceptible difference between the charge as given and said special charge.
The remaining bill of exceptions is to the refusal of a new trial. The motion set up no extraneous matters, and in overruling it the learned trial judge committed no error.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.